DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 10, 2020 and March 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   
Such claim limitation(s) is/are: “the first fastener engager is configured to allow rotation of the first nut…” in claim 1.
Such claim limitation(s) is/are: “the biasing arrangement is configured to provide a biasing force” in claim 4.
Such claim limitation(s) is/are: “a guide configured to partially locate the flexible tension element” in claim 7.
Such claim limitation(s) is/are: “a tensioning arrangement configured to apply a tension to the flexible tension element” in claim 8.
Such claim limitation(s) is/are: “a quick-release arrangement configured to reduce and restore the biasing force” in claim 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the second nut " in Line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 21-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riza (3535959).

In reference to claim 1, Riza discloses a backup wrench arrangement comprising: a first fastener engager (26) comprising a first engagement surface and a second engagement surface (see figure below), each of the first and second engagement surfaces configured to engage with a respective face of a first nut or bolt head on a first fastener when in use (Column 1, Lines 30-37), wherein the first fastener engager is configured to allow rotation of the first nut or bolt head of the first fastener relative to the backup wrench arrangement when the first nut or bolt head of the first fastener is subjected to a reaction torque above a threshold reaction torque (because the first fastener engager slips when a predetermined amount of torque has been placed, see Abstract), wherein the rotation of the first nut or bolt head is allowed by a motion (i.e. a downward motion) of the first fastener engager determined by a magnitude of the reaction torque (i.e. the predetermined amount of torque that has been placed, see Abstract) and a force-deflection characteristic of a biasing arrangement (at 40 and/or 42) acting directly or indirectly on the first fastener engager to allow continuous rotation when the reaction torque is greater than the threshold reaction torque (because as the first fastener 
[AltContent: textbox (First and second 
engagement surfaces)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    339
    525
    media_image1.png
    Greyscale

In reference to claim 2, Riza discloses that a load in the biasing arrangement is selectively reducible or releasable (with element 60) to enable the backup wrench arrangement to be removed (Column 3, Lines 37-54 and Figure 4). 

In reference to claim 21, Riza discloses that the first fastener engager further comprises a retaining arrangement (at 52, Figure 2). 

In reference to claim 22, Riza discloses that the first fastener engager is configured to retain nuts or bolt heads of differing sizes (Column 3, Lines 15-24). 

In reference to claim 23, Riza discloses that the first fastener engager further comprises a leash point (at 54, Figure 2).



In reference to claim 27, Riza discloses applying a tension to the flexible tension element comprises applying a known or measured tension to the flexible tension element (by adjusting the position of element 32 with respect to element 36, Column 3, Lines 37-54).

Claims 1, 4 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petkovic (WO 2007/144691, cited by applicant).

In reference to claim 1, Petkovic discloses a backup wrench arrangement comprising: a first fastener engager (12) comprising a first engagement surface (26b’) and a second engagement surface (26c’, see Figure 15a), each of the first and second engagement surfaces configured to engage with a respective face (52a’, Figure 16b) of a first nut or bolt head on a first fastener (50) when in use (Figures 16a-16b), wherein the first fastener engager is configured to allow rotation of the first nut or bolt head of the first fastener relative to the backup wrench arrangement when the first nut or bolt head of the first fastener is subjected to a reaction torque above a threshold reaction torque (note; first by providing a reaction torque that is greater than the force-deflection characteristic [i.e. spring strength] of a biasing arrangement [20] will cause the movable or second when the device is rotated in opposite direction [see Figure 16b], the device will “ratchet” and “slides over one point 52b” of the fastener, thereby also allowing rotation of the first nut or bolt head of the first fastener relative to the backup wrench arrangement, [see page 8, Lines 4-11] or third if a user applies a pulling force to the movable jaw that is greater than the closing force of the spring will also cause the movable jaw to open and allow rotation of the first nut or bolt head of the first fastener relative to the backup wrench arrangement), wherein the rotation of the first nut or bolt head is allowed by a motion (an opening motion of the movable jaw) of the first fastener engager determined by a magnitude of the reaction torque (as previously discussed in three different interpretations above) and a force-deflection characteristic (i.e. spring strength) of a biasing arrangement (20) acting directly or indirectly on the first fastener engager to allow continuous rotation when the reaction torque is greater than the threshold reaction torque (again as previously discussed in three different interpretations above).  

In reference to claim 4, Petkovic discloses that the motion of the first fastener engager is “substantially” radial (because as the first fastener engager pivots about pin [22] it will move “substantially” radially with respect to the nut or bolt head, see figure below), wherein the biasing arrangement (20) is configured to provide a biasing force to bias the first and second engagement surfaces of the first fastener engager onto the respective faces of the first nut or bolt head of the first fastener (Figures 16 a and 16b).

[AltContent: textbox (First fastener engager moving at least partially or substantially in a radially direction)][AltContent: ][AltContent: textbox (Radial direction)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    363
    426
    media_image2.png
    Greyscale

In reference to claim 12, Petkovic discloses that at least one of the first engagement surface and the second engagement surface includes at least one comprises a ridge or groove (see figure below showing different interpretations of the groove). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Another interpretation of a Groove)][AltContent: textbox (Groove)]
    PNG
    media_image3.png
    292
    267
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    348
    307
    media_image4.png
    Greyscale



In reference to claim 14, Petkovic discloses that the backup wrench arrangement further includes comprises a lever portion (at Figure 4a), wherein the motion of the first fastener engager (12) is configured to substantially rotate relative to the lever portion (about pin 22), wherein such relative rotation is configured to be inhibited by and/or require deflection of the biasing arrangement (20, Figure 4a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Riza (3535959).

In reference to claim 3, Riza discloses the claimed invention as previously mentioned above and again further teaches of varying the torque setting (Column 3, Lines 37-54), but lacks specifically disclosing that, the threshold reaction torque is between 5 percent In re Aller, 105 USPQ, 233. In this situation, the threshold reaction torque could obviously be provided such that it is between 5 percent and 50 percent of a target tightening torque depending on the desired torque setting from element (60).  

Claims 5-8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petkovic (WO 2007/144691, cited by applicant) in view of Jacobs et al. (8925424). 

In reference to claim 5, Petkovic discloses the claimed invention as previously mentioned above and further discloses that the biasing arrangement includes comprises a flexible tension element (i.e. spring 20) to bias the first and second engagement surfaces of the first fastener engager towards the respective faces of the first nut or bolt head (Figures 16a and 16b), but lacks, using the device (including the biasing arrangement) to act directly or indirectly on at least a second nut or bolt head. However, Jacobs et al. teach that it is old and well known in the art at the time the invention was made to use a wrench (20) on various fastener (11) that include a second nut or bolt 

In reference to claim 6, Jacobs et al. show multiple fasteners (11) that the wrench can be used on including a second nut or bolt head and on a third nut or bolt head (not labeled but multiple fasteners [including second and third fasteners] that can be engaged with a wrench [20], are shown in Figure 2).  

In reference to claim 7, Petkovic discloses at least one second fastener engager (14), wherein the at least one second fastener engager further comprises a guide (see figure below) configured to partially locate the flexible tension element, wherein the at least one second fastener engager configured to engage with a respective nut or bolt head when in use.


[AltContent: textbox (Guide)][AltContent: arrow]
    PNG
    media_image5.png
    344
    517
    media_image5.png
    Greyscale

In reference to claim 8, Petkovic discloses a tensioning arrangement (formed from opening 18) configured to apply a tension to the flexible tension element (because it holds the spring therein) when in use (Figure 18). 

In reference to claim 19, Petkovic discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the first nut or bolt head is a first nut and wherein the first fastener further comprises a second nut or bolt head, wherein a tightening torque is applied to the first fastener at the second nut or bolt head when in use. However, Jacobs et al. teach that it is old and well known in the art at the time the invention was made to provide a first fastener (upper bold in Figure 1) including a first nut or bolt head is a first nut (at 14) and wherein the first fastener further comprises a second nut or bolt head (at 16), and when combined with Petkovic would allow the device to provide a tightening torque to the first fastener at the second nut or bolt head when in use. It would have been obvious to one of ordinary skill in the art before the 

In reference to claim 20, Jacobs et al. disclose that a first nut or bolt head is a first bolt head (at 16), and wherein the fastener comprises a second nut (at 14), wherein a tightening torque is applied to the first fastener at the second nut when in use. Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener, of Petkovic, with the known technique of providing a first fastener including a first bolt head, and wherein the fastener comprises a second nut, as taught by Jacobs et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a fastener that more effectively fastens a workpiece (i.e. flange) together and includes a tool that can be operated more easily, more quickly tightens and more cost-effectively.

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Petkovic (WO 2007/144691, cited by applicant) in view of DeLand (6427558). 

directly contact with the nut. Under the second interpretation, inner portion of [56] of the lever that is formed from elements [15, 52 and 56] directly. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Petkovic (WO 2007/144691, cited by applicant) in view of Abunameh (7895920). 

In reference to claim 15, Petkovic discloses the claimed invention as previously mentioned above and further discloses a resilient member (20), but lacks specifically disclosing that, the first fastener engager comprises a socket. However, Abunameh teaches that it is old and well known in the art at the time the invention was made to provide a first fastener engager (102/202) that comprises a socket (140, Figure 1) which can be an open socket (as shown in Petkovic) or a closed socket (see Column 1, Lines 58-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first fastener engager, of Petkovic, with the known technique of providing a first fastener engager that comprises a socket, as taught by Abunameh, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can continuously engage in assembling or removing fasteners in confined spaces and which can simply and smoothly open and close to perfectly fit around the fastener during normal operation. 

In reference to claim 16, Abunameh discloses that a lever portion (100) includes comprises a substantially circular hole (not labeled but formed as the circular hole for holding wheel 105, therein, Figure 10)  into which the socket portion (105) protrudes or is housed (Figures 1 and 10), wherein the backup wrench further comprises a detent mechanism (112/181) comprising a resilient member (at 181), wherein the detent 

In reference to claim 17, Abunameh discloses the lever portion includes comprises a substantially circular hole (not labeled but formed as the circular hole for holding wheel 105, therein, Figure 10)  into which the socket portion protrudes or is housed (Figures 1 and 10), wherein the backup wrench further including comprises a ratchet mechanism (105/112/181, Figure 5) including comprising teeth on the socket portion (Column 6, Lines 30-38) and a pawl (112) pivotally mounted to the lever portion, wherein teeth on the socket portion and including the resilient member (181) acting is configured to act between the pawl and the lever portion, and wherein such that when in use the threshold reaction torque on the first nut is exceeded, one of the teeth on the socket provides is configured to provide a force generating a moment on the pawl that exceeds a moment applied to the pawl by the resilient member, otherwise the ratcheting function could be provided (Column 6, Lines 25-38).

Claims 19, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Riza (3535959) in view of Jacobs et al. (8925424). 

In reference to claim 19, Riza discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the first nut or bolt head is a first nut and wherein the first fastener further comprises a second nut or bolt head, wherein a 

In reference to claim 20, Jacobs et al. disclose that a first nut or bolt head is a first bolt head (at 16), and wherein the fastener comprises a second nut (at 14), wherein a tightening torque is applied to the first fastener at the second nut when in use. Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener, of Riza, with the known technique of providing a first fastener including a first bolt head, and wherein the fastener comprises a second nut, as taught by Jacobs et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile 

In reference to claim 28, Riza discloses the claimed invention as previously mentioned above, but lacks, the arrangement of fasteners being a ring of bolts clamping a pressure boundary bolted joint or a flanged connection. However, Jacobs et al. teach that it is old and well known in the art at the time the invention was made to provide an arrangement of fasteners (Figure 1) being a ring of bolts (11) clamping a pressure boundary bolted joint or a flanged connection (Column 3, Lines 64-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener, of Riza, with the known technique of providing an arrangement of fasteners being a ring of bolts clamping a pressure boundary bolted joint or a flanged connection, as taught by Jacobs et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can more effectively tighten or loosen workpieces of various sizes and in various applications more quickly and easily. 

Claim 26, is rejected under 35 U.S.C. 103 as being unpatentable over Riza (3535959) in view of Chen (6955105). 

In reference to claim 26, Riza discloses the claimed invention as previously mentioned above, but lacks, coupling the fastener engager to the respective nut or bolt head by and engaging a respective tie from a respective fastener engager around the respective nut or bolt head and back to the fastener engager. However, Chen teaches that it is old and well known in the art at the time the invention was made to provide a fastener engager (at 14 or 15) to a nut (30) by engaging at least one respective magnetic portion (at 20) of the fastener engager with the nut, bolt head or an adjacent surface (Figure 7); and engaging a respective tie from a respective fastener engager around the respective nut or bolt head and back to the fastener engager (Figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener engager, of Riza, with the known technique of providing a fastener engager that includes a magnetic portion, as taught by Chen, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively keeps a nut on the wrench during normal operation. 
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (3342090) discloses a nut gripping tool that can be configured such that as a user “contracts” the hand thereby providing a torque greater than a threshold torque (provided by the strength of the spring 23), a first fastener engager (20) is radially slidable such that a nut (15) can be continuously rotated (Figure 1-5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723